   An official website of the United States government Here’s how you know
                                                            Case 4:18-cv-00824-O Document 45-2 Filed 09/09/20   Page 1 of 1 PageID 526



                 U.S. Equal Employment                                                                                    Search terms...                                         Search
                 Opportunity Commission

About EEOC           Employees & Job Applicants               Employers / Small Business           Federal Sector           Contact Us          Translate / Traducir




Preventing Employment Discrimination Against Lesbian,
Gay, Bisexual or Transgender Workers (brochure)

          As a result of the Supreme Court’s decision in Bostock v. Clayton County, we are currently                                     This guidance document was issued upon
          working on updating this webpage.                                                                                              approval of the Chair of the U.S. Equal
                                                                                                                                         Employment Opportunity Commission.
Employment discrimination is illegal. Discrimination occurs when you are being treated differently than
others (or are harassed) because of your race, color, national origin, sex, pregnancy, religion, age,                                    OLC Control          EEOC-NVTA-2016-2
disability, or genetic information. It is also against the law for an employer to retaliate against you                                  Number:
because you report discrimination against you or on behalf of others.
                                                                                                                                         Concise              Preventing
Although Title VII of the Civil Rights Act of 1964 does not explicitly include sexual orientation or gender
                                                                                                                                         Display              Employment
identity, the EEOC and courts have said that sex discrimination includes discrimination based on an
                                                                                                                                         Name:                Discrimination
applicant or employee's gender identity or sexual orientation. For example, it is illegal for an employer to
                                                                                                                                                              Against Lesbian, Gay,
deny employment opportunities or permit harassment because:
                                                                                                                                                              Bisexual or
   A woman does not dress or talk in a feminine manner.                                                                                                       Transgender Workers
                                                                                                                                                              (brochure)
   A man dresses in an effeminate manner or enjoys a pastime (like crocheting) that is associated with
   women.
   A female employee dates women instead of men.                                                                                         Issue Date:          04-29-2014

   A male employee plans to marry a man.
   An employee is planning or has made a gender transition from female to male or male to female.                                        General              Sex/Pregnancy
                                                                                                                                         Topics:


Who is protected?                                                                                                                        Summary:             This document
                                                                                                                                                              provides information
Title VII applies to all private sector and state/local government employers with at least 15 employees.                                                      regarding the EEOC’s
Note: State or local laws in your jurisdiction also may explicitly prohibit employment discrimination                                                         interpretation of
based on sexual orientation or gender identity.                                                                                                               Title VII’s sex
                                                                                                                                                              discrimination
Applicants and civilian employees of federal government agencies also have rights against LGBT
                                                                                                                                                              prohibition as
discrimination under Title VII, and also Executive Order 11478, as amended.
                                                                                                                                                              applied to
Discrimination against an individual because that person is transgender, is by definition discrimination                                                      discrimination based
based on sex, and violates Title VII. Macy v. Department of Justice, EEOC Appeal No. 0120120821 (April 20,                                                    on gender identity
2012) (transgender discrimination is sex discrimination in violation of Title VII because it involves non-                                                    and sexual
conformance with gender norms and stereotypes, or based on a plain interpretation of the statutory                                                            orientation.
language prohibiting discrimination because of sex); Lusardi v. Dep't of the Army, EEOC Appeal No.
0120133395 (March 27, 2015) (Title VII is violated where an employer denies an employee equal access to                                  Citation:            Title VII, 29 CFR 1601,
a common restroom corresponding to the employee's gender identity, or harasses an employee because                                                            29 CFR Part 1614
of a gender transition, such as by intentionally and persistently failing to use the name and gender
pronoun corresponding to the employee's gender identity as communicated to management and
                                                                                                                                         Document             Employees,
employees).
                                                                                                                                         Applicant:           Employers,
Discrimination based on sexual orientation also necessarily states a claim of sex discrimination under                                                        Applicants, HR
Title VII because (1) it literally involves treating an applicant or employee differently based on his or her                                                 Practitioners
sex, (2) it takes sex into account by treating him or her differently for associating with a person of the
same sex, and, (3) it involves discrimination based on gender stereotypes -- employer beliefs about the                                  Previous             No
person to whom the employee should be attracted because of the employee's sex. Baldwin v. Dep't of                                       Revision:
Transportation, EEOC Appeal No. 0120133080 (July 15, 2015). Examples of sex discrimination involving
sexual orientation include:                                                                                                              The contents of this document do not have
                                                                                                                                         the force and effect of law and are not meant
   Denying an employee a promotion because he is gay or straight.                                                                        to bind the public in any way. This document
   Discriminating in terms, conditions, or privileges of employment, such as by providing a lower salary                                 is intended only to provide clarity to the
   to an employee because of sexual orientation, or denying spousal health insurance benefits to a                                       public regarding existing requirements under
   female employee because her legal spouse is a woman, while providing spousal health insurance to a                                    the law or agency policies.
   male employee whose legal spouse is a woman.
   Harassing an employee because of his or her sexual orientation, for example, by derogatory terms,
   sexually oriented comments, or disparaging remarks for associating with a person of the same or
   opposite sex.

It also violates Title VII to discriminate against or harass an employee because of his or her sexual
orientation or gender identity in combination with another unlawful reason, for example, on the basis of
transgender status and race, or sexual orientation and disability.



How Do I Report Workplace Discrimination?
Employees or applicants of a private company, state government, or local municipality: EEOC will
investigate complaints of employment discrimination, harassment and retaliation and may act to stop it
and seek remedies on your behalf for free. We accept complaints from job applicants, employees (full-
time, part-time, seasonal and temporary), and former employees. Regardless of your citizenship and work
authorization status, the law still protects you. Complaints may be filed by mail or in person at the nearest
EEOC office. Visit www.eeoc.gov to find out more about laws against employment discrimination. In some
cases, you have 180 days to file a complaint. In others, you have 300 days. Call us immediately if you
believe you experienced discrimination.

Federal government applicants and employees should contact their agency EEO office within 45 days of
experiencing discrimination to pursue a Title VII claim. Federal employees also may have rights to pursue
claims in internal processes governed by E.O. 11478.

The Equal Employment Opportunity Commission is the federal agency that enforces laws against
employment discrimination, harassment and retaliation. We have offices around the country that
can help you. We can explain whether the situation you face is lawful or unlawful.




                                                      Contact Us!


                                              Call 1-800-669-
                                                    4000
                                                You can ask for translation
                                                       assistance.




Our mission is to stop and remedy unlawful employment discrimination.




Return to top



                                                                                                                                 Questions?
                 U.S. Equal Employment
                 Opportunity Commission                                                                                          Call 1-800-669-4000
                                                                                                                                 For Deaf/Hard of Hearing callers:
                                                                                                                                 1-800-669-6820 (TTY)
                                                                                                                                 1-844-234-5122 (ASL Video Phone)
                                                                                                                                 info@eeoc.gov

EEOC Headquarters
                                                                                                                                 Find your nearest EEOC office
131 M Street, NE                                                                                                                 Frequently Asked Questions
Washington, DC 20507
                                                                                                                                 Connect With Us
202-663-4900 / (TTY) 202-663-4494




          FOIA                          Privacy Policy                       Disclaimer                   Accessibility             Office of Inspector General              USA.gov
